Title: From Abigail Smith Adams to Mercy Otis Warren, 1 November 1813
From: Adams, Abigail Smith
To: Warren, Mercy Otis



My Dear Madam
Quincy Nov’br 1st 1813

I was so highly gratified with the visit from your Grandaughter that I could not leave her to write, knowing that She had determined to remain with me only two days
She brought me your kind and Friendly Letter, which was doubly precious to me; as it gave me the assurance, that you had recoverd from an illness, which made me dread for several posts, to hear from plimouth.
With a mind unimpared, affections warm, and Friendship glowing, You invite me again to your Hospitable Mansion. My Spirit would hold Sweet converse with you but the flesh is weak, and the Season So far advanced that I go not from home for a Night. we must therefore Solace ourselves with an interchange of Letters, which are reset to a personal interview
My Dear Girls were so delighted with their visit and found So many attractions by the Side of my venerable Friend, that they cease not to dwell upon the recollection, with Rapture—and the polite attentions from the Youthfull part of Your Family quite Charmed them.
I hope the acquaintance So pleasingly commenced will ripen and mature with their years; and the Family Friendship desend to those who are rising up to fill our places
I was much pleased with your grandson Winslow. his modest manners, So pleasingly blended, with a Sedate and aquisitive mind, are Sure presages of future Eminence
Your request my Dear Friend, for Some Letters of my Sons, I comply with, altho I have in Several Instances refused them, as they were written for the use and benifit of his Sons, when their minds Should be Sufficiently  matured to comprehend them. he might consider it, an ostentation if I permitted them to circulate.
Mr Shaw got possession of them; and through him I beleive; they have been heard of, and I have given the perusal of them to a few of my particular Friend’s. I regreet that the  is incompleat from two numbers being missing, never having arrived
You will be kind enough to return them, when you have Sufficiently perused them
I also inclose you a Letter from my Son to his Father, which may divert you. the Letter containing an account of his interview with Madam de Stael, has never reachd us—
we have not any late accounts from him, nor do I know what credit to give the Rumours, in circulation respecting the return of our Envoys. Time must disclose—
Col. Smith will leave us for Washington this week,—his whole behaviour has been Such; as we could wish and accorded with our own feelings, and Sentiments, upon an event; which gives rise, to the deep drawn Sigh, and painfull recollection of Blessings fled never to return—
He requests to be presented to you; with acknowledgments for your Friendly attentions to him, and his Daughter on their last visit,
We unitedly, and severally greet you, and tender you the continuence of Ancient Friendship, and your full respect and Devotion—
To the former of which / I Subscribe affectionatly / yours
Abigail Adams